The facts are stated in the opinion of the court delivered by
Martin, J.
This is an action of trespass on the plaintiff’s land. The defendant claimed title in the locus in quo. There was a verdict and judgement against him with one thousand dollars damages; and he appealed.
His counsel has contended that the record, with the proof, place the case in so much confusion, that he believes it is not in a situation to receive the final action of this court. Parties who come to us for relief, must take care to bring their cases before us in such a manner, as to enable us to review the judgement complained of.
It has appeared to us, however, that the evidence does not authorize the amount of damages found. Of this the jury are proper judges; but it is our duty, when we think the party is really aggrieved, to afford him the opportunity of a second trial. This appears to us to be the case now.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be- annulled, avoided, and reversed, the verdict set aside, and the case remanded for a new trial. The appellee paying costs in this court.